Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         27-SEP-2021
                                                         09:27 AM
                                                         Dkt. 6 OGP


                           SCPR-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE GREGORY RAYMOND MEYER, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of the petition to resign his

 license to practice law in the State of Hawai#i, filed by

 attorney Gregory Raymond Meyer, pursuant to Rule 1.10 of the

 Rules of the Supreme Court of the State of Hawai#i (RSCH), but to

 retain his paper license as a memento, as authorized by RSCH Rule

 1.10(b), and the affidavits submitted in support thereof, we

 conclude that Petitioner Meyer has fully complied with the

 requirements of RSCH Rule 1.10.   Therefore,

            IT IS HEREBY ORDERED that the petition to resign is

 granted.   Petitioner Meyer may retain the paper license as a

 memento.

            IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Meyer, attorney number 5631, from the roll of

attorneys of the State of Hawai#i, effective with the filing of

this order.

          DATED:   Honolulu, Hawai#i, September 27, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2